ON MOTION FOR REHEARING
No judge in regular active service of the court having requested a vote on the suggestion for a rehearing en banc, the petition for rehearing filed herein by the plaintiff-appellee has been referred to the panel which heard the original appeal. Upon consideration of said petition, the court concludes that the petition does not raise any issues which were not already fully considered. While joining in the order for this reason, Judge Edwards adheres to the views expressed in his dissent. Accordingly.
The petition for rehearing is hereby denied.